Citation Nr: 0707316	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefits sought on appeal.  
The Board first considered this appeal in April 2003 and 
determined that additional development was required.  The 
claims were remanded for consideration of the new development 
in September 2003.  The appeal is now properly returned to 
the Board for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current low back or left 
wrist disability that began during service or as a 
consequence of active duty service.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2001 and March 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection for a low back disability and for a left 
wrist disability, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board even though he 
declined to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
Board finds that a medical examination is not required to be 
provided under 38 C.F.R. § 3.159(c)(4) because the evidence 
does not indicate that the claimed disabilities may be 
associated with an established event during service.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The merits of the veteran's claims will now be addressed.  
The Board points out that the veteran filed his initial claim 
of entitlement to service connection for a low back 
disability in October 1975.  Although the RO sent a number of 
letters since January 1977 regarding an initial denial of 
benefits, the record does not include a rating decision 
reflecting the initial denial on the merits.  Because the 
record only contains RO letters to the veteran regarding the 
need for new and material evidence until the current claim 
was accepted and denied on the merits, the Board too will 
consider the underlying claims of entitlement to service 
connection on the merits.

The veteran contends that he fell off of a truck in 1963 and 
injured his back and wrists.  He advised VA in June 2001 that 
he was paralyzed from the waist down during service due to a 
back injury, and that he was advised by a physician in 1983 
that his left wrist had been broken since service.  The 
veteran advised VA in November 2005 that he signed a 
statement that he had no disabilities upon discharge from 
service because he "didn't think much about it as I was 
young and pretty healthy and getting discharged."

The veteran's service medical records reflect that he entered 
service in 1961 without any complaints of back problems or 
left wrist limitations and he left service in 1963 without 
any complaints.  Upon discharge physical in November 1963, 
the musculoskeletal system was found to be normal and the 
left hand was noted to have a scar and a tattoo.  There were 
no defects or disabilities found.

The veteran applied for VA pension benefits in July 1972.  He 
reported that he was unable to use his left hand.  There was 
no mention of a low back disability nor of a left wrist 
disability.  The veteran did not report that he was treated 
for a left hand disability during service.

A social service history was taken in August 1975 when the 
veteran was incarcerated for aggravated assault.  A lengthy 
history of alcohol abuse and violence was reported as well as 
a back injury during service.  The veteran related having 
jumped off of a fast-moving freight train in April 1975, 
breaking his ankle and injuring his back.  He had a four inch 
laceration above the right hip on his back and several lesser 
scars on the back noted to be from the train incident.

The veteran made application for VA compensation in October 
1975.  This time, the veteran reported that he had a back 
injury from a truck accident in 1963.  There was no mention 
of a left wrist injury.

In August 1977, the veteran was hospitalized following 
another arrest.  He related having been beat up by six men 
while playing pool.  The veteran provided a history of low 
back pain since jumping from a train.

VA treatment records dated from 1982 to 2004 show that the 
veteran has been sober since 1983 and that he is considered 
to be disabled by the Social Security Administration due to 
arthritis in his hands.  In September 1983, the veteran 
complained of pain in his left wrist since he slipped and hit 
his hand on a grill approximately nine months earlier; he 
related having no recall of a previous injury to the wrist.  
X-rays showed a chronic navicular nonunion with super imposed 
recent sprain and an open reduction internal fixation was 
performed the following month.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A review of the evidence reveals that the veteran was 
discharged from service in 1963 without any complaints of low 
back or left wrist disability.  Approximately nine years 
later, the veteran advised VA that he could not use his left 
hand but did not link that disability to his period of 
service.  Approximately six months after jumping from a 
moving train in 1975 and injuring his back, the veteran 
sought compensation for a back injury alleged to have 
occurred in 1963.  These facts are not in dispute.

The veteran's service medical records do not include evidence 
of treatment following a motor vehicle accident.  When the 
veteran was discharged in 1963 he did not complain of back 
pain, did not require treatment for a back injury for many 
years after service, did not report having a back injury when 
he first applied for VA benefits in 1972, and first mentioned 
having a back injury six months after being injured in an 
accident that he described as almost killing him.  The 
totality of the record, including the numerous medical 
treatment notes dated throughout the 1980s showing back pain 
due to a train accident, shows that the veteran does not have 
a back disability that began during service or as a 
consequence of service.

The veteran's service medical records do not include evidence 
of treatment for a left wrist injury and his treatment 
records in the 1970's and 1980's do not include a history as 
provided by the veteran of having injured the left wrist in 
the motor vehicle accident in which he hurt his back.  The 
veteran asserted that he could not use his left hand in 1972, 
but the first evidence of a left wrist injury is dated in 
1983 when the veteran was reported to have no recall of a 
prior injury to the left wrist.  The statement that a 
physician advised the veteran that he had a broken left wrist 
since service is not supported in the record even though 
there is evidence of chronic nonunion noted following x-rays 
in 1983 because there are several very thorough medical 
histories dated between 1963 and 1983 that do not include any 
reference to a left wrist disability.  Consequently, the 
Board finds that the totality of the record shows that the 
veteran does not have a left wrist disability that began 
during service or as a consequence of service.

Following a complete review of the evidence as outlined 
above, the Board finds that current complaints of low back 
and left wrist disabilities are not results of the veteran's 
period of active service.  There is no evidence relating the 
veteran's current complaints to service in the 1960s.  The 
medical evidence clearly shows that the veteran injured his 
back in 1975 and injured his left wrist in 1983.  Records of 
the veteran being awarded Social Security Administration 
disability benefits due to arthritis in his hands are not 
deemed relevant to this claim because this claim is not 
related to hand disabilities so the Board finds no obligation 
to obtain those records pursuant to 38 U.S.C.A. § 5103A which 
limits VA's duty to obtain records to those that may 
reasonably aid in substantiating the claim.  Therefore, 
service connection for a low back disability and for a left 
wrist disability is denied.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.

Service connection for a left wrist disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


